DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: "a first actuator" and "a second actuator" in claims 14 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 sets forth features of the device used in the method, but fails to recite language which definitively limits the method of claim 1 (from which claim 10 depends) or any of the method steps. Therefore, claim 10 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 18 recites the limitation "the control circuitry" in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8-12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zinn (US 5,217,078).

With respect to claim 1, Zinn discloses a method for operating a stacking head of a sod harvester, the stacking head including a plurality of screw assemblies where each screw assembly comprises a corkscrew (74), the method comprising:
detecting that a plurality of rolls of sod have been accumulated for stacking (by the user or operator, when rolls of sod are to be lifted as described in col. 8, line 46 - col. 9, line 16);
driving the stacking head towards the rolls of sod at a first rate (via 55, 56) to cause each corkscrew to pierce one of the rolls of sod;
while driving the stacking head towards the rolls of sod at the first rate, rotating the corkscrews at a second rate (via 70, 72, 73) that is synchronized with the first rate such that the corkscrews are advanced into the rolls of sod by both driving the stacking head towards the rolls and rotating the corkscrews (see col. 7, lines 20-33; and col. 9, lines 17-22).

With respect to claim 2, Zinn discloses driving the stacking head towards the rolls of sod comprises driving the stacking head downwardly (see figures).

With respect to claim 5, Zinn discloses the method further comprising:
after the rolls of sod are secured to the stacking head, moving the stacking head overtop a pallet (see col. 7, lines 20-33; and col. 8, line 46 - col. 9, line 2); and
releasing the rolls of sod onto the pallet by rotating the corkscrews in a reverse direction (see col. 7, lines 20-33; and col. 9, lines 3-16).

With respect to claim 8, Zinn discloses the first rate and the second rate being adjusted synchronously while the corkscrews are advanced into the rolls of sod (both being adjusted to move at the same time).

With respect to claim 9, Zinn discloses the first rate and the second rate are increased synchronously while the corkscrews are advanced into the rolls of sod (both being increased from a stopped state).

With respect to claim 10, Zinn discloses the plurality of screw assemblies comprising a plurality of pairs of screw assemblies, each pair being positioned to pierce the same roll of sod, and wherein the corkscrews in each pair are rotated in different directions (see Fig. 10 and col. 9, lines 3-16).

With respect to claim 11, Zinn discloses a stacker assembly for use on a sod harvester to stack rolls of sod, the stacker assembly comprising:
a stacking head that is configured to move vertically (via 55, 56) relative to a stacking conveyor on which rolls of sod are accumulated, the stacking head including a plurality of screw assemblies, each screw assembly comprising a corkscrew (74) that extends downwardly from the stacking head (see figures);
circuitry (including control system, 57, 73A, 73B) for controlling the stacking head, the circuitry being configured to cause the stacking head to be driven towards the rolls of sod at a first rate (via 55, 56) and to cause each corkscrew to be rotated at a second rate that is synchronized with the first rate such that the corkscrews are advanced into the rolls of sod by both driving the stacking head towards the rolls and rotating the corkscrews (see col. 7, lines 20-33; and col. 9, lines 17-22).

With respect to claim 12, Zinn discloses the stacker assembly wherein rotating the corkscrews (74) at the second rate synchronized with the first rate is capable of causing each corkscrew's relative vertical displacement due to rotation to match the stacking head's vertical displacement. It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

With respect to claim 14, Zinn discloses the stacker assembly further comprising:
a first actuator (including 55, chain 56, 58) that drives the stacking head towards the rolls; and
a second actuator (including 72) that rotates the corkscrews; wherein the circuitry provides signals (mechanically) to the first and second actuators to cause the stacking head to be driven towards the rolls of sod at the first rate and to cause each corkscrew to be rotated at the second rate that is synchronized with the first rate (synchronized by the operator, particularly in a manner as set forth by Zinn).

With respect to claim 15, Zinn discloses each screw assembly including a sprocket (72) that is capable of being driven by a belt (as driven by 73) to cause the corkscrews (74) to rotate at the second rate, and wherein each corkscrew is configured to rotate in a different direction from an adjacent corkscrew (see Fig. 10).

With respect to claim 16, Zinn discloses each screw assembly including a protrusion (76) that extends downwardly from the stacking conveyor capable of forming depressions in the rolls of sod (also, see col. 9, lines 17-22).

With respect to claim 17, Zinn discloses the circuitry capable of moving the stacking head over a pallet after the rolls of sod are secured to the stacking head, and releasing the rolls of sod onto the pallet by rotating the corkscrews in a reverse direction (see col. 7, lines 20-33; and col. 8, line 46 - col. 9, line 16).

With respect to claim 18, Zinn discloses the stacker assembly wherein the circuitry is capable of causing the corkscrews to be rotated in a reverse direction at a rate that is synchronized with a rate at which the stacking head is driven upwardly. Again, it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zinn in view of Hendriks et al. (2007/0034393)

Zinn discloses the method and stacker assembly as set forth above. Regarding claims 1, 2, 5, and 8-10, Zinn does not explicitly disclose electronically detecting or sensing a plurality of rolls of sod. Regarding claims 11, 12, and 14-18, Zinn does not explicitly disclose electronic control circuitry that meets the limitations of the circuitry as claimed. Hendriks teaches a sensor detecting the presence of sod rolls (see para. 0033) and an electronic controller (see paras. 0033, 0040, 0044, 0045) coupled to actuators to control operation.
Zinn and Hendriks are analogous because they both disclose stacker assemblies for sod harvesters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method and assembly taught by Zinn with the electronic detecting and controlling means as taught by Zinn in order to increase automation.

Allowable Subject Matter
Claims 18 and 19 are allowed. Claims 3, 4, 6, 7, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/JFM/9/29/21